Citation Nr: 0837344	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
including bipolar disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a closed head injury and left frontal skull 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1974 to 
March 1978 and from March 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2001, the veteran filed a claim for residuals of an 
in-service head injury and skull fracture.  By rating 
decision dated in April 2004, the veteran was awarded service 
connection for residuals of a closed head injury and left 
frontal skull fracture and was assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).  He was also denied service connection for 
a mental disorder, to include bipolar disorder, due to 
service, including his in-service head injury.  He perfected 
appeals as to the initial rating assigned to his residuals 
and the denial of service connection.  For the reasons 
discussed below, the Board finds that further development is 
needed with respect to both issues.  Unfortunately, the 
evidence presently of record is not adequate to render a 
determination regarding his appeal.

A. Outstanding Service Records

The veteran's service treatment records from both periods of 
service have been obtained.  However, pertinent to this 
appeal, there are relevant clinical records that are clearly 
missing from these records.  First, the claims file contains 
a narrative summary from the veteran's July and August 1980 
hospitalization for a skull fracture and head injury at the 
Naval Regional Medical Center in Oakland, California.  
Additional records from this visit are not of record.  
Moreover, the narrative summary reflects that the veteran was 
to return for a follow-up evaluation prior to returning to 
his duty status; no such evaluation is available for review.  

The Board is of the opinion that these clinical records are 
relevant to both issues on appeal.  In this regard, the 
veteran indicated in his April 2004 notice of disagreement 
that he noticed immediate mental changes following his skull 
fracture.  As for his increased rating claim, the Board 
acknowledges that the focus of its determination is on the 
current state of his disability.  However, a complete history 
of the injury is relevant to its analysis.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2007).  

The Board observes that sometimes service hospital or 
clinical records are not associated with the veteran's 
service treatment records, and instead are filed at the 
National Personnel Records Center (NPRC) under the facility.  
Thus, appropriate attempts should be made to retrieve any 
outstanding clinical records pertaining to the veteran for 
the period from July 28, 1980, through October 28, 1980.  

The veteran contends that his current mental disorder is the 
result of his in-service skull fracture.  Nevertheless, the 
Board should consider all possible theories of entitlement.  
In the present case, the veteran's service treatment records 
from his first period of active duty (with the Coast Guard) 
contain an undated treatment record referring to a suicide 
attempt by the veteran.  Although the date of this treatment 
record is unclear, there is a notation that the veteran is to 
report back on September 2, 1977, for follow-up evaluation.  
As a general rule, mental health records are not kept in the 
veteran's service treatment records; they too tend to be 
filed under the name of the facility.  It appears from the 
veteran's service treatment records that he was stationed in 
San Diego, California for the period around September 1977.  
The agency of original jurisdiction (AOJ) is therefore 
directed to make its request for any clinical treatment 
records, including mental hygiene records, for the period 
from August 1, 1977, through October 1, 1977, from any 
medical facility or hospital at the U.S. Coast Guard Air 
Station in San Diego, California, as well as from the U.S. 
Public Health Service Outpatient Clinic in San Diego, 
California.  

Finally, the veteran contends that his career, which was on a 
successful path, immediately declined following his in-
service head injury and skull fracture, thereby indicating 
mental health problems.  The Board is of the opinion that the 
veteran's service personnel records might contain information 
that could corroborate such statement.  As such, the 
veteran's service personnel file should be obtained in 
association with this remand. 

B. Outstanding Post-Service Treatment Records 

Pursuant to section 3.159(c)(1) of Title 38 of the Code of 
Federal Regulations, VA has a duty to assist a veteran in 
obtaining private treatment records which may be pertinent to 
his claim.  Additionally, VA has a duty to obtain any records 
generated by VA facilities that may have an impact on the 
adjudication of a claim as such records are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran indicated on his April 2004 notice of 
disagreement that he has had multiple inpatient admissions 
for psychiatric treatment, including suicide attempts, as 
well as outpatient treatment at a number of VA facilities.  
At a July 1998 VA examination, the veteran reported that his 
first psychiatric treatment (for non-alcohol related 
problems) was in 1993.  Facilities identified by the veteran 
include: (1) Baltimore VA Medical Center (MC) (Maryland); (2) 
Perry Point VAMC (Maryland); (3) Martinsburg VAMC (West 
Virginia); (4) Houston VAMC (Texas); and (5) the West Texas 
Health Care System in Big Spring, Texas.  The veteran also 
identified a number of private treatment facilities, 
including North Arundel Hospital, Harbor Hospital, Mercy 
Medical Center, and Greater Baltimore Medical Center.  
Finally, a May 2002 inquiry of the veteran's Social Security 
Administration (SSA) status revealed that he is in receipt of 
disability benefits; it is not clear for what disability his 
benefits were awarded.  In light of the above, the Board 
finds that a remand is necessary in order to allow VA to make 
reasonable efforts to obtain such records as they are 
potentially relevant to both his claims on appeal.  

Additionally, the veteran was evaluated in September 2001 at 
the Baltimore VAMC; a general medical examination was 
performed.  The VA examination report reflects that a 
neurological examination was deferred because the veteran was 
being seen by a neurologist.  It is not clear whether his 
neurologist visit was in conjunction with a Compensation and 
Pension Service (C&P) examination or was associated with his 
regular course of treatment.  The AOJ is directed to complete 
a search as to whether the veteran underwent a C&P neurology 
evaluation in September 2001; if so, the examination report 
should be associated with the claims file. 

C. VA Examinations

As noted above, the veteran is currently service-connected 
for residuals of a closed head injury and left frontal skull 
fracture.  With an increasing number of traumatic brain 
injuries (TBIs) due to improvised explosive devices, VA's C&P 
has developed an examination worksheet designed to adequately 
rate all potential residuals from a TBI.  See C&P Examination 
Worksheet for Traumatic Brain Injury (added September 12, 
2007).  This examination is designed to address the physical, 
psychological, and neurological residuals that may arise due 
to this type of injury.  Furthermore, it recommends 
consideration of neuropsychological testing when cognitive 
impairment may be present.  

In the present case, the veteran's residuals of his in-
service head/brain injury were most recently evaluated in 
April 2002 (neurological and psychological).  It does not 
appear, therefore, that the veteran has been afforded an 
examination under the more specific guidelines developed by 
C&P.  The Board notes that the April 2002 psychological 
examination report states that it would be "important" for 
the veteran to undergo a battery of neuropsychological 
testing which is specific for individuals who have sustained 
closed head injuries.  Moreover, July 2004 VA treatment 
records show that the veteran has been diagnosed with 
possible seizures.  It is not clear from the current evidence 
of record whether such seizures are associated with his 
closed head injury residuals.  As such, the Board finds that 
a complete TBI examination is needed, as well as a 
neuropsychological examination.  

Turning to the veteran's claim for service connection for a 
mental disorder, the Board concludes that an etiological 
opinion is necessary to aid in the Board's determination of 
the veteran's appeal.  Specifically, the April 2002 VA 
examination only considered whether the veteran's current 
mental disorder was related to his in-service head injury.  
It did not consider the aforementioned evidence of an in-
service suicide attempt.  Given this in-service incident, 
similar post-service incidents, and the absence of any 
current medical opinion on the question of nexus, the Board 
finds that further examination and medical opinion is needed 
to resolve the remaining claims for service connection.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2007). 

D. Notice Letters

The Veterans Claims Assistance Act (VCAA), enacted in 
November 2000, enhanced VA's duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It requires VA to notify the claimant and 
his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
More recently, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, a May 2002 letter was sent to the 
veteran in accordance with the VCAA which referenced the 
veteran's claim of a "mental condition" as a result of a 
skull fracture.  There was no mention of the veteran's claim 
for other residuals of a head injury/skull fracture.  
Additionally, neither this letter, nor any other 
correspondence sent to the veteran during this appeal, 
provided notice in accordance with Dingess regarding the 
establishment of a disability rating and an effective date.  
As these questions are involved in the present appeal, new 
VCAA notices should be sent to the veteran upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 
specific to the veteran's claim for 
service connection for a mental disorder, 
including bipolar disorder, and his claim 
for an initial rating in excess of 10 
percent for residuals of a closed head 
injury and left frontal skull fracture.  
The letter must: (i) advise him of the 
type of evidence needed to substantiate 
these claims, including the establishment 
of a disability rating and an effective 
date; (ii) apprise him of the evidence he 
must submit; and (iii) apprise him of the 
evidence VA will obtain.  See also Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Contact the veteran and inform him 
that he should submit sufficient 
information, including a consent form, to 
obtain records associated with his 
treatment for psychiatric problems at 
North Arundel Hospital, Harbor Hospital, 
Mercy Medical Center, and Greater 
Baltimore Medical Center.  Following 
receipt of his response, make appropriate 
attempts to obtain treatment records from 
any identified providers.

3.  Make appropriate attempts to retrieve 
the veteran's missing service treatment 
records, including inpatient and 
outpatient clinical records and mental 
hygiene records, from (1) the Naval 
Regional Medical Center in Oakland, 
California for the period from July 28, 
1980, through October 28, 1980; (2) the 
U.S. Coast Guard Air Station in San Diego, 
California for the period from August 1, 
1977, through October 1, 1977; and (3) the 
U.S. Public Health Service Outpatient 
Clinic in San Diego, California for the 
period from August 1, 1977, through 
October 1, 1977.  It should be noted that 
the veteran's clinical records may be 
filed at the NPRC under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ obtains the 
records or determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

4.  Obtain the veteran's basic and 
extended service personnel records, 
including any performance evaluations. 

5.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

6.  Obtain any VA treatment records, 
including any inpatient, outpatient, and 
domiciliary records, from the following VA 
facilities for the period from January 
1993 through the present: (1) Baltimore VA 
Medical Center (MC) (Maryland); (2) Perry 
Point VAMC (Maryland); (3) Martinsburg 
VAMC (West Virginia); (4) Houston VAMC 
(Texas); and (5) the West Texas Health 
Care System in Big Spring, Texas.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ obtains the 
records or determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.
7.  After the above-requested records, and 
any other outstanding evidence, has been 
associated with the claims file, schedule 
the veteran for a VA traumatic brain 
injury (TBI) examination to ascertain the 
severity of his service-connected 
residuals of a closed head injury with 
left frontal skull fracture.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

    (a) The examiner should inquire 
specifically about the following symptom 
or area of symptoms: headaches; dizziness 
or vertigo; weakness or paralysis; sleep 
disturbance; fatigue; malaise; mobility; 
balance; memory impairment; cognitive 
impairment; speech or swallowing 
difficulties; pain; bowel or bladder 
impairment; psychiatric symptoms; sexual 
dysfunction; sensory changes; visual 
problems; hearing problems; decreased 
sense of taste or smell; seizures; 
hypersensitivity to light or sound; 
behavioral changes.  The examiner should 
specify any diagnosis associated with any 
of the above symptomatology and provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the veteran's in-
service TBI.  

    (b) The examiner should also address 
any objective findings regarding motor 
function, muscle tone and reflexes, 
sensory function, gait/cerebellar signs, 
autonomic nervous system, cranial nerves, 
skin breakdown due to neurological 
problems, endocrine dysfunction due to 
TBI, and other abnormal findings.  Again, 
the examiner should specify any diagnosis 
associated with any clinical findings and 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the veteran's in-
service motor vehicle accident and TBI.  

    (c) The examiner is specifically 
directed to discuss the symptomatology 
associated with the veteran's service-
connected headaches.  Such discussion 
should include information regarding the 
frequency of these headaches/attacks as 
well as the severity.  

    (d) The examiner should also 
specifically discuss any neurologic 
manifestations of the veteran's spasmodic 
dysphoria.  The examiner should identify, 
if possible, any nerve(s) affected and 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
impairment is mild, moderate, or severe).  

A complete rationale for all opinions 
should be provided.  It is noted that 
since individuals with TBI may have 
difficulty organizing and communicating 
their symptoms without prompting, the 
examiner should inquire specifically about 
all the symptoms listed above.  Moreover, 
it is important to document all problems, 
whether subtle or pronounced, so that the 
veteran can be appropriately evaluated for 
all disabilities due to TBI.  

8.  After the above-requested records, and 
any other outstanding evidence, has been 
associated with the claims file, schedule 
the veteran for a VA neuropsychological 
examination to ascertain the nature and 
severity of any cognitive or behavioral 
impairments associated with his service-
connected TBI.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should consider and discuss any cognitive, 
psychological, vocational, and/or social 
impacts that are identifiable, providing a 
diagnosis or description of such 
impacts/symptoms.  For any identified 
cognitive, psychological, vocational, or 
social impairment identified, the examiner 
is asked to provide an opinion as to 
whether such impairment is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the veteran's in-
service motor vehicle accident and TBI.  A 
complete rationale for all opinions should 
be provided.

9.  After the above-requested records, and 
any other outstanding evidence, have been 
associated with the claims file, schedule 
the veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any mental disorder, including bipolar 
disorder.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any mental disorder, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current mental disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service, including his 1977 in-
service suicide attempt.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a mental 
disorder, including bipolar disorder, that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

10.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record and determine 
if the veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits 
sought on appeal are granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




